Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), is retroactively effective as of
January 9, 2012 (the “Effective Date”), and executed September 7, 2012, between
Ampio Pharmaceuticals, Inc., a Delaware corporation headquartered at 5445 DTC
Parkway, Suite 925, Greenwood Village, CO 80111 USA, hereinafter referred to as
the “Company”), and Michael Macaluso “Employee”).

RECITALS

WHEREAS, the Company is a duly organized Delaware corporation, with its
principal place of business within the State of Colorado, and is in the business
of developing and marketing pharmaceutical products; and

WHEREAS, the Company desires assurance of the continued association and services
of the Employee in order to continue to retain the Employee’s experience,
skills, abilities, background and knowledge, and is willing to continue to
engage the Employee’s services on the terms and conditions set forth in this
Agreement; and

WHEREAS, Employee desires to be in the continued employ of the Company, and is
willing to accept such continued employment on the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, the parties hereto agree to the terms and conditions of this
Agreement as follows:

1. Employment for Term. The Company hereby agrees to employ Employee and
Employee hereby accepts such employment with the Company for the period of 36
months beginning on the Effective Date. The term of this Agreement (the “Term”)
shall continue until the termination of Employee’s employment in accordance with
the provisions of this Agreement. The termination of Employee’s employment under
this Agreement shall end the Term but shall not terminate Employee’s or the
Company’s other obligations that are intended to survive the termination of this
Agreement (including without limitation, the payments under Section 7 and
Employee’s obligations under Section 8).

2. Position and Duties. During the Term, Employee shall serve as Chief Executive
Officer and a Director of the Company, perform such duties as are consistent
with his position and report to the Board of Directors of the Company. During
the Term, Employee shall also hold such additional positions and titles as the
Board of Directors of the Company (the “Board”) may determine from time to time.
During the Term, Employee shall devote as much time as is necessary to
satisfactorily perform his duties as the Chief Executive Officer of the Company.
Without limitation of the foregoing, the Company hereby acknowledges that it
consents to Employee’s participation in those outside activities described on
Exhibit A hereto. Employee may engage in any civic and not-for-profit activities
so long as such activities do not materially interfere with the performance of
his duties hereunder or present a conflict of interest with the Company. During
the Term of this Agreement, Employee agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by the Employee to be adverse or antagonistic to the Company, its business
or prospects, its financial position, or otherwise or in any company, person or
entity that is, directly or indirectly, in competition with the business of the
Company or any of its affiliates.

The Company shall nominate Employee, and use its best efforts to have Employee
elected to the Board of Directors of the Company (the “Board”) and be appointed
as Chairman of the Board throughout the Term of this Agreement and, subject to
the fiduciary duties of the Board to act in the best interests of the
stockholders, shall include him in the management slate for election as a
director at every stockholders meeting during the Term at which his term as
director would otherwise expire. Employee agrees to accept election and to serve
during the Term, as director of the Company and Chairman of the Board.

3. Compensation.

(a) Base Salary. The Company shall pay Employee a base salary of $195,000 per
annum, payable at least monthly on the Company’s regular pay cycle for
professional employees (the “Base Salary Except as specifically

 

1



--------------------------------------------------------------------------------

otherwise provided herein, the Base Salary may be increased only by
recommendation of the Compensation Committee of the Board and ratified by the
Compensation Committee or a majority of the independent members of the Board.

(b) Annual Review. The Base Salary shall be reviewed at the end of each calendar
year (the first such review to occur at the end of calendar year 2012).

(d) Other and Additional Compensation. Subsection (a) above establishes
Employee’s compensation during the Term which shall not preclude the Board from
awarding Employee a higher salary or any bonuses or stock options, restricted
stock or other forms of additional equity awards in the discretion of the Board
during the Term at any time. The Employee shall be eligible for an annual
discretionary bonus (hereinafter referred to as the “Bonus”) with a target
amount of fifty percent (50%) of the Base Salary, subject to standard deductions
and withholdings, based on the Compensation Committee’s determination, in good
faith, and based upon the Employee’s individual achievement and company
performance objectives as set by the Board or the Compensation Committee, of
whether the Employee has met such performance milestones as are established for
the Employee by the Board or the Compensation Committee, in good faith, in
consultation with the Employee (hereinafter referred to as the “Performance
Milestones”). The Performance Milestones will be based on certain factors
including, but not limited to, the Employee’s performance and the Company’s
financial performance. The Employee’s Bonus target will be reviewed annually and
may be adjusted by the Board or the Compensation Committee in its discretion,
provided however, that the Bonus target may only be reduced upon Employee’s
written consent. The Employee must be employed on the date the Bonus is awarded
to be eligible for the Bonus, subject to the termination provisions hereof.
Bonuses shall be paid during the calendar quarter following the calendar quarter
for which such Bonus was earned when Performance Milestones are met during a
calendar quarter. Fourth quarter Bonuses and Bonuses calculated on the basis of
partial Performance Milestone satisfaction shall be paid within 120 days of
fiscal year-end.

4. Employee Benefits. During the Term, Employee shall be entitled to participate
at the same level as other senior executive officers of the Company in any group
insurance, hospitalization, medical, health and accident, disability, fringe
benefit and tax-qualified retirement plans or programs of the Company now
existing or hereafter established to the extent that he is eligible under the
general provisions thereof. For the term of this Agreement, Employee shall be
entitled to paid vacation at the rate of (4) weeks per annum. In accordance with
Company policy, unused vacation may not be carried over from year to year.

5. Expenses. The Company shall reimburse Employee for actual, reasonable
out-of-pocket expenses incurred by him in the performance of his services for
the Company upon the receipt of appropriate documentation of such expenses which
shall be submitted in such form, and with such supporting documentation, as
called for or required by Company policy.

6. Termination.

(a) General. The Term shall end immediately upon Employee’s death. Subject to
the notice provisions described below in Section 6(b), Employee’s employment
shall be terminable at will at any time, with or without good cause or for any
or no cause, at the Employee’s option or at the option of the Company. In the
event of termination, there will be no further obligations or liabilities of
either the Employee or the Company.

(b) Notice of Termination. Either party shall give a 90 day written notice of
termination to the other party for termination to be triggered.

(c) Notification of New Employer. In the event that Employee leaves the employ
of the Company, Employee grants consent to notification by the Company to
Employee’s new employer about his rights and obligations under this Agreement
and the PIA (hereinafter defined).

7. Change in Control Payments. The provisions of this paragraph 8 set forth the
terms of an agreement reached between Employee and the Company regarding
Employee’s rights and obligations upon the occurrence of a “Change in Control”
(as hereinafter defined) of the Company during the Term. These provisions are
intended to assure and encourage in advance Employee’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of any such Change in Control. The following provisions
shall apply in the event of a Change in Control.

 

2



--------------------------------------------------------------------------------

(a) Equity. Upon the occurrence of a Change in Control, all stock options,
restricted stock and other stock-based grants to Employee by the Company or that
may be granted in the future shall, irrespective of any provisions of his award
agreements, immediately and irrevocably vest and become exercisable and any
restrictions thereon shall lapse. All stock options shall remain exercisable
from the date of the Change in Control until the expiration of the term of such
stock options.

(b) Definitions. For purposes of this paragraph 8, the following terms shall
have the following meanings:

“Change in Control” shall mean any of the following:

(1) the acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (the “Acquiring Person”),
other than the Company, or any of its Subsidiaries, of beneficial ownership
(within the meaning of Rule 13d-3- promulgated under the Exchange Act) of 50% or
more of the combined voting power or economic interests of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (excluding any issuance of securities by the Company in a transaction
or series of transactions made principally for bona fide equity financing
purposes, and any issuance of Company securities in connection with the proposed
acquisition of DMI BioSciences, Inc.; or

(2) the acquisition of the Company by another entity by means of any transaction
or series of related transactions to which the Company is party (including,
without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any issuance of securities by the Company in a
transaction or series of transactions made principally for bona fide equity
financing purposes, and also excluding the issuance of Company securities in
connection with the acquisition of DMI BioSciences, Inc.) other than a
transaction or series of related transactions in which the holders of the voting
securities of the Company outstanding immediately prior to such transaction or
series of related transactions retain, immediately after such transaction or
series of related transactions, as a result of shares in the Company held by
such holders prior to such transaction or series of related transactions, at
least a majority of the total voting power represented by the outstanding voting
securities of the Company or such other surviving or resulting entity (or if the
Company or such other surviving or resulting entity is a wholly-owned subsidiary
immediately following such acquisition, its parent); or

(3) the sale or other disposition of all or substantially all of the assets of
the Company in one transaction or series of related transactions.

8. Proprietary Information and Inventions Agreement. As a condition of
Employee’s employment with the Company, Employee confirms that his signed
Proprietary Information and Inventions Agreement (“PIA”) with the Company is in
full force and effect.

9. Successors and Assigns.

(a) Employee. This Agreement is a personal contract, and the rights and
interests that the Agreement accords to Employee may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him. All rights and benefits
of Employee shall be for the sole personal benefit of Employee, and no other
person shall acquire any right, title or interest under this Agreement by reason
of any sale, assignment, transfer, claim or judgment or bankruptcy proceedings
against Employee. Except as so provided, this Agreement shall inure to the
benefit of and be binding upon Employee and his personal representatives,
distributees and legatees.

(b) The Company. This Agreement shall be binding upon the Company and inure to
the benefit of the Company and of its successors and assigns, including (but not
limited to) any Company that may acquire all or substantially all of the
Company’s assets or business or into or with which the Company may be
consolidated or merged. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.

10. Entire Agreement. This Agreement) represents the entire agreement between
the parties concerning Employee’s employment with the Company and supersedes all
prior negotiations, discussions, understanding and agreements, whether written
or oral, between Employee and the Company relating to the subject matter of this
Agreement.

 

3



--------------------------------------------------------------------------------

11. Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing signed
by Employee and by a duly authorized officer of the Company. No waiver by any
party to this Agreement or any breach by another party of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.

12. Notices. Any notice to be given under this Agreement shall be in writing and
delivered personally or sent by overnight courier or registered or certified
mail, postage prepaid, return receipt requested, addressed to the party
concerned at the address indicated below, or to such other address of which such
party subsequently may give notice in writing:

 

If to Employee:

   To the address specified in the payroll records of the Company.      

If to the Company:

  

Ampio Pharmaceuticals, Inc.

5445 DTC Parkway, Suite 925

Greenwood Village, Colorado 80111

     

Any notice delivered personally or by overnight courier shall be deemed given on
the date delivered and any notice sent by registered or certified mail, postage
prepaid, return receipt requested, shall be deemed given on the date mailed.

13. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitrator acting pursuant to Section 18 below to be
invalid and unenforceable to any extent, the remainder of this Agreement or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid and unenforceable shall not be
affected, and each provision of this Agreement shall be validated and shall be
enforced to the fullest extent permitted by law. If for any reason any provision
of this Agreement containing restrictions is held to cover an area or to be for
a length of time that is unreasonable or in any other way is construed to be too
broad or to any extent invalid, such provision shall not be determined to be
entirely null, void and of no effect; instead, it is the intention and desire of
both the Company and Employee that, to the extent that the provision is or would
be valid or enforceable under applicable law, any court of competent
jurisdiction or arbitrator acting pursuant to Section 18 below shall construe
and interpret or reform this Agreement to provide for a restriction having the
maximum enforceable area, time period and such other constraints or conditions
(although not greater than those contained currently contained in this
Agreement) as shall be valid and enforceable under the applicable law.

14. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

15. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience of reference, and no provision of
this Agreement is to be construed by reference to the heading of any section or
paragraph.

16. Withholding Taxes. All salary, benefits, reimbursements and any other
payments to Employee under this Agreement shall be subject to all applicable
payroll and withholding taxes and deductions required by any law, rule or
regulation of and federal, state or local authority.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together
constitute one and same instrument. The parties agree that facsimile signatures
shall have the same force and effect as original signatures.

18. Applicable Law; Arbitration. The validity, interpretation and enforcement of
this Agreement and any amendments or modifications hereto shall be governed by
the laws of the State of Colorado, as applied to a contract executed within and
to be performed in such State. The parties agree that any disputes shall be
definitively resolved by binding arbitration before the American Arbitration
Association in Denver, Colorado in accordance with its rules

 

4



--------------------------------------------------------------------------------

of arbitration procedure then in effect. The parties consent to the jurisdiction
to the federal courts of the District of Colorado or, if there shall be no
jurisdiction, to the state courts located in Arapahoe County, Colorado, to
enforce any arbitration award rendered with respect thereto. Each party shall
choose one arbitrator and the two arbitrators shall choose a third arbitrator.
All costs and fees related to such arbitration (and judicial enforcement
proceedings, if any) shall be borne by the Company unless Employee’s claim is
deemed to be frivolous by the arbitrator(s) or judge.

19. Legal Fees. The Company shall pay the reasonable expenses of Employee’s
counsel in negotiating this Agreement.

20. Section 409A. Notwithstanding anything to the contrary in this Agreement, if
Employee is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) at the time of
Employee’s termination (other than due to death), and the severance payable to
Employee, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits which may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) will not and could not under any circumstances, regardless of when
such termination occurs, be paid in full by March 15 of the year following
Employee’s termination, then only that portion of the Deferred Compensation
Separation Benefits which do not exceed the Section 409A Limit (as defined
below) may be made within the first six (6) months following Employee’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit. For these purposes, each severance payment is hereby
designated as a separate payment and will not collectively be treated as a
single payment. Any portion of the Deferred Compensation Separation Benefits in
excess of the Section 409A Limit shall accrue and, to the extent such portion of
the Deferred Compensation Separation Benefits would otherwise have been payable
within the first six (6) months following Employee’s termination of employment,
will become payable on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of Employee’s termination. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Employee dies following his
termination but prior to the six (6) month anniversary of his termination, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Employee’s death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. The
foregoing provision is intended to comply with the requirements of Section 409A
so that none of the severance payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and Employee
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Employee under Section 409A. For purposes of this
Agreement, “Section 409A Limit” will mean the lesser of two (2) times:
(A) Employee’s annualized compensation based upon the annual rate of pay paid to
Employee during the Company’s taxable year preceding the Company’s taxable year
of Employee’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (B) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Employee’s employment is terminated.

21. Application of Internal Revenue Code Section 280G. If any payment or benefit
Employee would receive pursuant to a Change in Control from the Company or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Employee’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the manner that results in the greatest economic
benefit for Employee. If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata.

 

5



--------------------------------------------------------------------------------

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, Employee agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount is determined pursuant to clause (y) in the preceding
paragraph, Employee will have no obligation to return any portion of the Payment
pursuant to the preceding sentence.

Unless Employee and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to the Employee and the Company
within fifteen (15) calendar days after the date on which Employee’s right to a
Payment is triggered (if requested at that time by the Employee or the Company)
or such other time as requested by Employee or the Company.

22. Indemnification. As a condition to the effectiveness of this Agreement, the
Company and Employee shall enter into a mutually acceptable indemnification
agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

AMPIO PHARMACEUTICALS, INC.   EMPLOYEE  

/s/ Philip H. Coelho

    /s/Michael Macaluso

Name:

  PHILIP H. COELHO   Name:   MICHAEL MACALUSO   Chairman, Compensation Committee
      Board of Directors    

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Outside Activities

 

  1. Serve on the Board of Directors of no more than two private or public
companies whose business is not competitive with that of Ampio Pharmaceuticals,
Inc.

 

  2. Serve as a consultant no more than one private or public company whose
business is not competitive with that of Ampio Pharmaceuticals, Inc.

Note: Neither of the possible outside activities may interfere with employee’s
best efforts in meeting the responsibilities of CEO of Ampio Pharmaceuticals,
Inc.

 

7